Case: 13-11131          Document: 00512638176              Page: 1   Date Filed: 05/21/2014




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT


                                          No. 13-11131                          United States Court of Appeals
                                        Summary Calendar                                 Fifth Circuit

                                                                                       FILED
                                                                                   May 21, 2014
In the Matter of: REOSTAR ENERGY CORPORATION,                                     Lyle W. Cayce
                                                                                       Clerk
                                                             Debtor

----------------------------------------------------------

JOHN D. GALARNYK,

                                                             Appellant


                      Appeal from the United States District Court
                           for the Northern District of Texas
                                      4:12-CV-46


Before HIGGINBOTHAM, DENNIS, and GRAVES, Circuit Judges.
PER CURIAM:*


AFFIRMED. See 5TH CIR. R. 47.6.




        *Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.